PER CURIAM.
By petition for writ of certiorari we have for review an order of the Florida Industrial Commission bearing date March 12, 1969.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 32 F.S.A.
Our consideration of the petitions, records and briefs leads us to conclude that there has been no deviation from the essential requirements of law.
Accordingly, the petitions for certiorari and attorney’s fee are hereby denied.
It is so ordered.
ROBERTS, Acting C. J., and DREW, CARLTON, ADKINS and BOYD, JJ., concur.